Citation Nr: 1226127	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  08-22 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU Rating).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The Veteran had active service from May 1972 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 Board decision/remand, in which the Board took jurisdiction over the TDIU issue after it determined that this issue had been raised by the record.  Citing Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Jurisdiction over the claims folder is currently with the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA).  

In December 2010 remand, the Board remanded the issue of entitlement to a TDIU rating to the RO, via the Appeals Management Center (AMC) in Washington, D.C., in order to adjudicate the TDIU issue.  As the Veteran has received notice of how to establish entitlement to a TDIU rating and a formal application for a TDIU rating (VA Form 21-8940), and also underwent the requisite VA examinations, the Board concludes that there was substantial compliance with the remand directives of December 2010.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

The competent evidence of record fails to demonstrate that the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment. 


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that any error in VCAA notice should be presumed prejudicial, and that VA bears the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  However, the U.S. Supreme Court reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error rests with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.   Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Herein, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in December 2010 that fully addressed the notice elements.  This letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Board also notes that in a letter dated in May 2010, the Veteran was notified of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, the Veteran has not demonstrated any error in VCAA notice; therefore the presumption of prejudicial error as to such notice does not arise in this case.  Sanders v. Nicholson, supra.  The Board concludes that all required notice has been given to the Veteran.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained all identified and available service and post-service treatment records for the Veteran.  In addition, the Veteran underwent VA examinations in December 2010, January 2011, and March 2012 to assess the severity of his service-connected disabilities, and to provide opinions as to his employability.  The Board notes that these VA examinations included a review of the claims folder and a history obtained from the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  These examination reports are therefore adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background 

A VA treatment record dated in May 2009, showed that the Veteran reported he had his own construction business for 15 to 20 years, and that his last job was for three months, through the state of Oklahoma, as a construction maintenance technician.  He reported he had to quit that job because of his feet, and his not being able to be on his feet and do the walking that was required of that job.  He reported that "the drugs" were interfering as well.  He indicated he was 100% disabled through SSA and 40% disabled through VA for diabetes, hypertension, foot issues, ears, and other physical issues.  He hoped to open a drug treatment program and was working on a certification as an alcohol and drug counselor, but learned he might not be able to do much work due to his disability.  

Records were received from the Social Security Administration (SSA) in September 2009.  Therein, a Disability Determination and Transmittal, dated in October 2008, showed that the Veteran was found to be disabled in March 2006 due to a primary diagnosis of osteoarthritis and allied disorders, and secondary diagnosis of diabetes mellitus.  In an explanation of determination, it was noted that the Veteran had a high school education and alleged an inability to work due to foot problems, high blood pressure, diabetes and high cholesterol.  

On a VA treatment record dated in September 2009, the Veteran reported he felt he could not work due to physical problems and his level of depression.  While work was important to him financially and to fill his time, he did not feel he could hold a full time job.  

At the videoconference hearing in July 2010, the Veteran testified that his left toe problems had limited his career field as a construction supervisor.  He reported he owned a construction company, which required him to do a lot of walking, and he could no longer do that.  He testified that the reason he was unemployable was his "high blood pressure, sugar".   He reported that he was "diabetic, high cholesterol" and could not work and that nobody would hire him.   

On a VA examination in December 2010, the Veteran complained of constant bilateral "ringing" tinnitus that had been present for a long time.  The examiner opined, that based on the Veteran's subjective report about his tinnitus, that it in no way impedes his ability to obtain or maintain gainful employment.  

On a VA general medical examination in January 2011, the examiner noted that the Veteran was being evaluated for his service-connected ingrown toenail of the left great toe, and how this impacted his unemployability.  The Veteran reported he had frequent ingrown toenails.  He reported he underwent ablation of the left great toenail in December of 2007, and the examiner noted that since then, per the record, the Veteran had not had any further instances of ingrown toenail.  The Veteran, however, reported he had pain in the great toe of his left foot, and that the greatest pain was along the medial edge of the great toe.  On the examination, the Veteran reported having frequent ingrown toenails, and reported having pain in the great toe of his left foot, that was worse at rest and at night.  He also reported increased pain with exercise, walking more than one block, standing for a long period of time, and increased weight on the toes.  He reported he had not worked for five years, and had worked in construction as a warehouse manager and in retail.  He stated that the painful toe is what caused him to quit his job, because of his inability to climb due to toe pain and that this toe affected his balance.  The examiner noted being asked to only evaluate the service-connected disabilities, without consideration of the nonservice-connected disabilities.  The impression for the service-connected diagnosis of the left foot was ingrown toenail of left great toe, resolved status post partial matrixectomy, with no evidence of record of recurrence.  In addition, mild degenerative changes at the MTP joint of the great toe and bone spurs were noted on the x-ray.  Nonservice-connected diagnoses affecting the left foot were listed as plantar fasciitis, callus formation of the bilateral heels with fissuring, bilateral calcaneal spurs, and diabetic neuropathy.  Before rendering an opinion, the examiner noted that in December 2007, the Veteran underwent a partial matrixectomy and had not had further problems with his ingrown toenail, and that the Veteran had other nonservice-connected diagnoses of the left foot, but these were not related to the ingrown toenail or treatment for the ingrown toenail.  The examiner was unable to opine regarding the Veteran's ability to secure and follow a substantially gainful occupation without knowing the Veteran's educational background, vocational training, and on the job experience.  However, the examiner indicated that by the Veteran's history, physical examination, and medical records, that the Veteran's service-connected ingrown toenail had resolved since the matrixectomy in 2007, and therefore the service-connected ingrown toenail was not functionally limiting.  The examiner indicated that statement was made without consideration of the Veteran's nonservice-connected disabilities or age.  

On a VA examination of mental disorders in January 2011, the Veteran reported he earned his GED while in the military, and had completed approximately 70 hours of college.  He reported he had been unemployed the past 12 months, and lived on Social Security and VA disability benefits.  When asked about his last date of employment, and his reason for leaving, he stated he was unsure of when this was, and that it may have been 3 or 4 years prior, with the State of Oklahoma, as a "construction maintenance guy".  He reported working 3 or 4 months, but stated it was "too physical" for him, and he quit because of the toe condition he suffered.  He stated that his mood was generally up and down while working his last position and working in general, and that he was frequently angry, but was unsure of what caused his irritability and anger level.  He was not sure why his mood was up and down, and reported he was not lazy or a slacker.  He stated that in terms of working, he could probably do something, but also stated he could not get motivated to work.  He stated that he would ask his wife, what is it going to take to be able to develop motivation to work.  The examiner indicated that in part, it appeared that the Veteran's unemployment was attributable to his mental disorder, which appeared to be secondary to his toe condition.  The examiner also indicated that what appeared to be the case was that the most immediate pressing factor for the Veteran was the physical condition/pain he endured due to the toe condition, which contributed to the depression, and had manifested itself in terms of difficulty in employment, social, and family problems.  With regard to employment, the examiner noted that the Veteran described a long history of post-military employment difficulties, particularly hinging on his inability to get along with employers or get to work.   He had two periods of stable employment, one working for a company and one working for himself.  He stated that aside from those two periods, he had numerous jobs that were generally two to three months at a time.  The diagnoses included major depression disorder, recurrent, moderate; and cocaine dependence in sustained full remission.  The examiner noted that the Veteran's claimed stressor was related to his "in-service injury".  The examiner then opined that it was as likely as not that the Veteran's service-connected disabilities, without consideration of his nonservice-connected disabilities or age, rendered him unable to secure or follow a substantially gainful occupation.  The examiner further opined that this appeared due to the fact that the Veteran experienced depression such that his motivation and ability to interact with others was impaired, which appeared to be related to his "physical injuries he suffered".

The record reflects that thereafter the AMC obtained another VA examination for the Veteran regarding his mental disorder.  The AMC noted that the VA examiner in January 2011 referred to the Veteran having an "in-service injury", as well as "physical injuries" which were related to his depression symptoms, but noted that there was no evidence showing that the Veteran suffered any injury during service.  

On a VA audiological examination in January 2011, the Veteran complained of constant "ringing" tinnitus bilaterally.  The examiner indicated that there were currently no objective tests that could assess the severity of tinnitus, given its subjective nature.  The examiner opined that it was less likely than not that the Veteran's current complaint of bilateral tinnitus would impact his ability to obtain or maintain gainful employment. 

On VA examination for mental disorders in March 2012, the Veteran's diagnoses were noted to be major depressive disorder and cocaine dependence.  The examiner indicated that the Veteran's depressive disorder appeared to be well treated, as the Veteran denied any history of parasuicidal acts or current suicidal ideation, intentions, or plans.  The Veteran reported a high level of social and financial success following his Army discharge, and that at the time of his increasing vocational success, he appeared to have become increasingly involved in cocaine use.  The examiner noted that the Veteran's cocaine abuse appeared to have created social, legal, vocational, and financial problems beginning in the late 1990s and enduring to the present.  With regard to the Veteran's level of occupational and social impairment with regard to all mental diagnoses, the examiner checked a box indicating that the Veteran had "occupational and social impairment with reduced reliability and productivity".  With regard to his occupational history, he reported that after his discharge from the Army, he worked at various jobs, including working in retail sales, warehouse work, and selling insurance.  He entered the field of residential construction, and mentioned that in the 1990s he owned his own company with up to 8 employees.  The examiner indicated the Veteran did not articulate why he was not working now, but reported he had been receiving SSDI for the past 7 or 8 years.  The symptoms attributed to the Veteran's psychiatric diagnosis included difficulty in adapting to stressful circumstances, including work or work like setting.  The examiner opined that the Veteran's major depressive disorder was not sufficient to hinder his ability to obtain and retain employment.  The examiner indicated that the Veteran's degraded vocational skills and physical stamina with almost a decade of unemployment accompanied by a long history and continued use of illicit substances, was, in the examiner's opinion, the Veteran's greatest barrier to competitive employment or even avocational pursuits.

III. Analysis

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities:  Provided, that if there is only one such disability, this disability shall be ratable as 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  

A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  38 C.F.R. § 3.340(a).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

The Court held that in determining whether the veteran is entitled to a TDIU rating, neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id.  

The Veteran is currently service-connected for depression, rated as 30 percent disabling; an ingrown toenail of the left big toe, rated as 20 percent disabling; and tinnitus, rated as 10 percent disabling; he has a combined disability rating of 50 percent, effective from March 25, 2008.  He does not meet the minimum regulatory requirement to be considered for entitlement to a TDIU under 38 C.F.R. § 4.16(a).  However, even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  

After reviewing the complete record, the Board finds that a TDIU rating, on an extraschedular basis, is not in order in this case as the record does not indicate that the Veteran is unemployable due to service-connected disability.  Though the Veteran is receipt of SSA benefits, apparently since 2006, based on SSA's determination that he was disabled due to osteoarthritis and other allied disorders, and diabetes mellitus, the Board notes that a favorable decision by SSA would not be controlling with regard to any determination of VA.  Murincsak v. Derwinski, 2 Vet. App. 363, at 370 (1992); Collier v. Derwinski, 1 Vet. App. 413 (1991); Clarkson v. Brown, 4 Vet. App. 565 (1993).  

A review of the record shows that the Veteran has basically alleged that his service-connected depression, ingrown left toenail, and tinnitus have interfered with his ability to obtain or retain employment.  While acknowledging the Veteran's contentions that his ability to work has clearly been impaired, at least at some point, due to his depression and ingrown left toenail, the Board finds that the disability pictures presented by the aforementioned disabilities do not indicate that the Veteran's service-connected depression, ingrown toenail of the left big toe, or bilateral tinnitus are productive of such unusual impairment as to render invalid the rating schedules for each disability upon which the current ratings for these disabilities is predicated.  The Board also finds that because the Veteran's depression, ingrown left toenail, and tinnitus symptomatology have been fully evaluated and there is no indication that there is symptomatology not contemplated by the rating schedule, extraschedular referral has not been assigned. 

The record reflects that several VA examinations with opinions were obtained regarding the Veteran's service-connected disabilities and their impact on his employability.  With regard to the service-connected tinnitus, in December 2010, a VA examiner opined that, based on the Veteran's subjective report about his tinnitus, that his tinnitus in no way impeded his ability to obtain or maintain gainful employment.  Likewise, in January 2011, the opined that it was less likely than not that the Veteran's current complaint of bilateral tinnitus would impact his ability to obtain or maintain gainful employment.  With regard to the service-connected ingrown left toenail, in January 2011, a VA examiner was unable to opine regarding the Veteran's ability to secure and follow a substantially gainful occupation without knowing his educational background, vocational training, and on the job experience, but opined, based on his history, physical examination, and medical records, that his ingrown left toenail had resolved since the matrixectomy in 2007, and, therefore, the service-connected ingrown toenail was not functionally limiting.  Thus, it appears from the findings made on these VA examinations, regarding the Veteran's tinnitus and ingrown left toenail, that neither the service-connected tinnitus nor the ingrown left toenail have alone or in combination rendered the Veteran unemployable.

With regard to the Veteran's service-connected depression, the Board notes that there are conflicting VA opinions of record.  On a VA examination in January 2011, the diagnoses included major depression disorder, recurrent, moderate; and cocaine dependence in sustained full remission.  The examiner noted that the Veteran's claimed stressor was related to his "in-service injury".  The examiner then opined that it was as likely as not that the Veteran's service-connected disabilities, without consideration of his nonservice-connected disabilities or age, rendered him unable to secure or follow a substantially gainful occupation.  The examiner further opined that this appeared due to the fact that the Veteran experienced depression such that his motivation and ability to interact with others was impaired, which appeared to be related to his "physical injuries he suffered".  While this positive opinion by the VA examiner appears to support the Veteran's claim, the Board finds it problematic that the examiner refers to an in-service injury and to physical injuries as related to the Veteran's depression, when the record is devoid of any such injury.  While the examiner may be referring to the Veteran's service-connected ingrown left toenail in this regard, the Board notes that the examiner essentially linked all three of the Veteran's service-connected disabilities to his unemployability, without providing supporting rationale for this opinion, other than to note that the Veteran's depression symptoms appeared to be related to "physical injuries".  The Board supports the AMC's decision to obtain another VA examination, in order to comply with the Board's remand, which requested a complete rationale for any opinion expressed.  Thus, in March 2012, the examiner noted that the symptoms attributed to the Veteran's psychiatric diagnosis included difficulty in adapting to stressful circumstances, including work or work like setting, but opined that his major depressive disorder was not sufficient to hinder his ability to obtain and retain employment.  The examiner explained that the Veteran's degraded vocational skills and physical stamina with almost a decade of unemployment accompanied by a long history and continued use of illicit substances, was his greatest barrier to competitive employment or even avocational pursuits.  

In weighing these conflicting VA examiner opinions, the Board concludes that the one rendered in March 2012 by the VA examiner is more persuasive and probative than the one rendered by the VA examiner in January 2011.  Although both opinions included a review of the claims folder, as well as citations to specific relevant items in the claims folder, in the March 2010 opinion, the VA examiner rendered the opinion and provided supporting rationale.  Thus the Board finds that the March 2012 opinion is well reasoned, based on an objective, independent review of the relevant evidence and clinical evaluation, and is entitled to significant probative weight.  See Elkins v. Brown, 5 Vet. App. 474 (1993). 

Although the Veteran has most recently claimed he is unable to perform gainful employment due to his service-connected disabilities, the record also shows that he has attributed his inability to work to other nonservice-connected disabilities.  In an SSA record dated in October 2008, it was noted that the Veteran alleged an inability to work due to foot problems, high blood pressure, diabetes and high cholesterol.  In a May 2009 VA treatment record, he reported his last job was for three months, as a construction maintenance technician, and that he had to quit that job because of his feet, and reported that "the drugs" were interfering as well.  In addition, in a September 2009 VA treatment record, the Veteran reported he felt he could not work due to physical problems and his level of depression.  Finally, in July 2010, he testified that his left toe problems had limited his career field as a construction supervisor, but testified that the reason he was unemployable was his "high blood pressure, sugar" and that he was "diabetic, [and had] high cholesterol" and could not work.  Thus, even the Veteran's statements in this regard are consistent with the record, which, although showing that the Veteran's service-connected disabilities have definitely impacted and impaired his employability, also shows that his service-connected disabilities alone have not rendered him unemployable.  

Based on the foregoing, the Board finds that criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 4.16(b) have not been met.  Further, the Board finds that a preponderance of the evidence demonstrates that the Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation and, therefore, he is not entitled to a TDIU rating.  In making its determination, the Board considered the applicability of the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for a TDIU rating must be denied.  Id.  


ORDER

Entitlement to a TDIU rating is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


